PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by the parties wherein certain facts and circumstances of the claim were agreed to as follows:
1. On September 17, 1999, claimant was traveling northbound in his 1998 Nissan Frontier on Rt. 28 in Pocahontas County when he decided to maneuver his vehicle to the berm of the road. As he drove onto the berm, his vehicle struck a broken-off sign post.
2. On the date in question, respondent was responsible for the maintenance of Route 28 in Pocahontas County and was aware of the condition of the berm.
4. As a result of this incident, the undercarriage of the vehicle was damaged. The sustained damage was in the amount of $527.06.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 28 in Pocahontas County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $527.06.
Award of $527.06.